 

Exhibit 10.21

 



***Text Omitted and Filed Separately with the Securities and Exchange
Commission.
Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and
240.24b-2

1. CONTRACT ID CODE PAGE OF PAGES
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT   1      3



2.  AMENDMENT/MODIFICATION NO. 3.  EFFECTIVE DATE
4.  REQUISITION/PURCHASE REQ. NO 5.  PROJECT NO. (if applicable) 0016 See Block
16C OS124607  





6.  ISSUED BY CODE ASPR-BARDA

7. ADMINISTERED BY (If other than Item 6)



CODE ASPR-BARDA02

ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201

ASPR-BARDA
330 Independence Ave, SW, Rm G640
Washington DC 20201



8.  NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code) S
9A.  AMENDMENT OF SOLICITATION NO.  

CHIMERIX, INC. 1377270

CHIMERIX, INC.      2505 MERIDIAN P

2505 MERIDIAN PKWY STE 340

DURHAM NC 277135246

      9B.  DATED (SEE ITEM 11)         S

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201100013C

        10B. DATED (SEE ITEM 11) 02/16/2011   CODE:     1377270 FACILITY CODE:  
   





11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS



£ The above numbered, solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers £  is extended £ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning            copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers, FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.





12. ACCOUNTING AND APPROPRIATION DATA (If Required)

See Schedule                                            Net Increase:
                                      $306,831.00



13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO., AS DESCRIBED IN ITEM 14 £ A. THIS CHANGE
ORDER IS ISSUED PURSUANT TO:  (Specify Authority)  THE CHANGES SET FORTH IN ITEM
14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.   £ B. THE ABOVE NUMBERED
CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as
changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14,
PURSUANT TO THE AUTHORITY OF FAR 43,103 (b).     £ C. THIS SUPPLEMENTAL
AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:     S

D. OTHER (Specify type of modification and authority)

Bilateral: Mutual Agreement of the Parties.

 



E.  IMPORTANT: Contractor                £  is NOT        S  is required to sign
this document and return          1         copies to the issuing office.



14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.



Tax ID Number:       33-0903395

DUNS Number:       121785997

A.        The purpose of this modification is to add funding in the amount of
$306,831.00 for the purpose of funding a cost growth due to the need to repeat
several non-clinical rabbit studies under Option 1/CLIN 0002 ONLY under Contract
Number HHSP100201100013C.

1.          The addition of this cost growth to Option 1/CLIN 0002 under
Contract Number HHSO100201100013C results in Contract Line Item Number (CLIN)
0002 being changed as follows:
Total Estimated Cost: From $[…***…] By $306,831.00 TO $[…***…].
Continued …

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.



15A.  NAME AND TITLE OF SIGNER 16A.  NAME AND TITLE OF CONTRACTING OFFICER
Michael Rogers, Chief Development Officer ETHAN J. MUELLER
15B.  CONTRACTOR/OFFEROR 15C.  DATE SIGNED 16B.  UNITED STATES OF AMERICA
16C.  DATE SIGNED

   /s/ Michael Rogers

(Signature of person authorized to sign)

12/9/13

/s/Ethan J. Mueller

(Signature of Contracting Officer)

12/10/13

 



NSN 7540-01-152-8070   STANDARD FORM 30 (REV. 10-83) Previous Edition Unusable  
Prescribed by GSA FAR (48 CFR) 53.24

 ***Confidential Treatment Requested

 

 

 

 



CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100013C/0016

PAGE   OF   2 3







NAME OF OFFEROR OR CONTRACTOR

CHIMERIX, INC. 1377270



ITEM NO.

(A)

SUPPLIER/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 





No change to the Total Fixed Fee Amount of $[…***…].

 

Total Estimated Cost Plus Fixed Fee: From $5,000,000.00 By $306,831.00 To
$5,306,831.00.

 

2.    This modification and the addition of this cost growth of $306,831.01 to
Option 1/CLIN 0002 also results in an increase in the total amount of the
contract from $35,955,542.00 by $306,831.00 to $36,262,373.00 as well as the
following:

 

Total Estimated Cost of the Contract: From $[…***…] By $306,831.00 To $[…***…].

 

No change to the Total Fixed Fee Amount of $[…***…].

 

Total Estimated Cost Plus Fixed Fee of the Contract: From $35,955,542.00 By
$306,831.00 To $36,262,373.00.

 

3.    This modification hereby results in an increase in the total amount of the
contract from $35,955,542.00 by $306,831.00 to $36,262,373.00.

 

4.    Block 15G of the SF 26, the amount of $35,955,542.00 shall be changed to
$36,262,373.00. Also in Block 14 of the SF 26, the following CAN Number is added
as follows:

 

Appropriation Year: 2014; Object Class: 25106; CAN 1992003 $306,831.00

 

5.    The period of performance for Option 1/CLIN 0042 of Contract Number
HHS0100201100013C remains unchanged at 1 June 2013 through 1 May 2014. The
Statement of Work also remains unchanged. This bilateral modification does not
authorize the performance of any other unexercised Option segments under the
contract.

 

6.    Total expenses for all domestic and foreign tr.:1Tel (transportation,
lodging, subsistence, and incidental expenses) incurred in direct performance of
this contract shall not exceed $[…***…] during the base segment/CLIN 0001 and
$[…***…] during Option Period 1/CLIN 0002 without the prior written approval of
the Contracting Officer.

 

B.    This is a bilateral modification. The scope, period of performance and all
other terms and conditions contract number HHSO1002011000130 remain unchanged.

 

Delivery: 05/31/2014

Delivery Location Code: HHS HHS

200 Independence Avenue, SW

Washington DC 20201 US

 

FOB: Destination

Continued ...

       







NSN 7540-01-152-8067

OPTIONAL FORM 336  (4-86)

Sponsored by GSA

FAR (48 CFR) 53.110

***Confidential Treatment Requested

 



 

 

  

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201100013C/0016

PAGE   OF     3       3



NAME OF OFFEROR OR CONTRACTOR

CHIMERIX, INC. 1377270



ITEM NO.

(A)

SUPPLIER/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

Period of Performance: 02/16/2011 to 05/31/2014

 

Change Item 2 to read as follows(amount shown is the obligated amount):

 

Non-Clinical development PK and efficacy studies and stability studies.

 

Reports and Other Data Deliverables.

 

Amount: $5,000,000.00

Accounting Info:

2013.1992002.25106 Appr. Yr.: 2013 CAN: 1992002 Object Class: 25106 Funded:
$0.00

 

Amount: $306,831.00
Accounting Info:

..2014.1992003.25106 Appr. Yr.: 2014 CAN: 1992003 Object Class: 25106

Funded: $306,831.00

 

     

 

 

 

 

306,831.00 

                                                                               
                                                                               
                                                                               
                                                                               
                                       



NSN 7540-01-152-8067 OPTIONAL FORM 336-(4-86)   Sponsored by GSA   FAR (48 CFR)
53.110

  

 





 